DETAILED ACTION

1.	
This is in reply to an application filed on 10/09/2020. Claim 1 is pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.
Claim objections


Claim 1 is objected to, because one or more limitations of this claim lack an antecedent basis in the claim.  The examiner suggests the following correction: 

Replacing “storing the first encrypted sensitive information” with “storing first encrypted sensitive information”. 
Replacing “storing the second encrypted sensitive information” with “storing second encrypted sensitive information

4.
Claim Rejections - 35 USC § 112



(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
It is unclear how the steps of claim 1, specifically “storing the first encrypted sensitive information received from the first cryptographic processing system in a first database”, and “storing the second encrypted sensitive information received from the second cryptographic processing system in a second database” will be performed, for example the claimed language does not include an active step such as encrypting the sensitive information to produce a first encrypted sensitive information and encrypting the sensitive information to produce a second encrypted sensitive information (i.e. it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).) (See MPEP 2173.05(q)).




5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,805,070. Although the claims at issue are not identical, they are not patentably distinct from each other because all above claims of the instant application are taught by claim of Patent No. 10,805,070.





6.
Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chen et al. US 9,020,151 (hereinafter Chen).

Regarding claim 1 Chen teaches a method of encrypting and decrypting data comprising: 
sending sensitive information to a first cryptographic processing system in a first cloud region for encryption with a first key encryption key generated by and stored by the first cryptographic processing system; storing the first encrypted sensitive information received from the first cryptographic processing system in a first database 
(Chen teaches a plurality of cloud computing systems may include a plurality of hosts, wherein the plurality of hosts may receive and store data in a secure manner (col. 4, lin. 32-42), wherein a first host of the plurality of hosts may receive a first file and store it, wherein the first host may encrypt the first file with the first encryption key and then store it in a first storage (col. 2, lin. 44-col. 3, lin. 1-6), and fig. 2, wherein the plurality of hosts may receive keys for encryption/decryption from a key management server (col. 3, lin. 22-33), and fig. 3); 
sending the sensitive information by the processing system to a second cryptographic processing system in a second cloud region different from the first cloud 












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/           Primary Examiner, Art Unit 2494